Citation Nr: 0304545	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected acne 
vulgaris and folliculitis, currently evaluated as 30 percent 
disabling.    

(The question of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.).



REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1969 through 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and entitlement to an 
increased rating for service-connected acne vulgaris and 
folliculitis, evaluated as 10 percent disabling.  The veteran 
appealed both denials.  In March 2001, after additional 
evidence was submitted, the RO increased the veteran's rating 
for his acne vulgaris and folliculitis to 30 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's acne vulgaris and folliculitis is 
productive of multiple 0.5-1.0 centimeter firm cysts, as well 
as multiple erythematous pustules of 2-4 millimeters 
scattered over the buttocks and inner thighs, with a few 
similar lesions on the upper back as well as several small 
pustules and residual scars on the nape of the neck.  

2.  Ulcerations, extensive exfoliation or crusting, systemic 
or nervous manifestations, or exceptionally repugnancy are 
not shown; nor does it affect more than 40 percent of the 
entire body or more than 40 percent of exposed areas; nor 
have constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
vulgaris and folliculitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Code 7806 (as in effect prior to, and after, 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1997 decision that the evidence 
did not show that the criteria for an increased rating for 
acne vulgaris and folliculitis had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and the March 2001 supplemental 
statement of the case (SSOC) informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and the SSOC sent to the appellant informed him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  VA treatment records have been 
associated with the claims file, and the appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases for the 
denial of his claim.  In this regard, in a February 2003 
statement, the veteran indicated he had no additional 
evidence to submit.  In summary, it does not appear that 
there are any missing records that have been identified and 
that are obtainable, and that are relevant to the outcome of 
this claim.  In a letter, dated in January 2003, the Board 
notified the veteran of the VCAA and that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including private records, employment 
records, or records from state or local government agencies.  
He was notified that VA would obtain records from Federal 
agencies unless it became futile, or the requested records 
were determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  Given the foregoing, the Board finds that there is 
no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, 
the RO has obtained the veteran's available service medical 
records from the National Personnel Records Center, and that 
two VA examinations covering the disability in issue have 
been performed.  

In the circumstances of this case, further development would 
serve no useful purpose.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Increased Rating

The veteran argues that an increased rating is warranted for 
his acne vulgaris and folliculitis.  He has submitted a 
number of photographs in support of his claim.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The RO has granted service connection for acne vulgaris and 
folliculitis, currently evaluated as 30 percent disabling.  
The RO has assigned an effective date for the 30 percent 
rating of December 16, 1996.

The Board initially notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In this case, in a letter from the Board, dated in January 
2003, the veteran was notified of the revised regulations, 
and he was given 60 days to submit additional evidence or 
argument.  However, in a letter, dated in February 2003, the 
veteran stated that he had submitted all the information he 
could, and that he desired the Board to proceed with his 
case.  See also VA Form 119, dated in February 2003.  The 
Board therefore finds that the veteran will not be prejudiced 
by the Board's adjudication of his claim.  Bernard.  

Under DC 7806 (as in effect prior to August 30, 2002), a 30 
percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition must be exceptionally 
repugnant.  Under the new criteria, an evaluation of 60 
percent (the next higher evaluation above the currently 
assigned 30 percent) would require that there be more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; there must be a need for constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs being required within the past 
12 month period.  

A VA skin examination report, dated in February 1997, shows 
that the veteran complained of a history red bumps on the 
buttocks, back, chest and inner upper thighs, as well as 
pimples on his arms and legs.  There was occasional itching, 
burning and tenderness.  He used topical antibiotics with 
minimal improvement, but stated that he was currently in very 
good condition.  On examination, there were a few diffuse 
follicular atrophic scars on the buttocks and medial thighs.   
There were two or three erythemous follicular papules on the 
left inner thigh and the buttocks.  Traces of a cyst on the 
chest and right shoulder were also described.  The impression 
was folliculitis or acne inverse/hidradenitis suppurativa.  
The examiner stated this condition was usually treated with 
antibiotics, taken orally or topically, and that good hygiene 
was enforced.  The examiner speculated that the veteran may 
have had erysipelas or pyoderma of the face, but noted that 
on examination, his face was not markedly swollen or red.  

A February 1997 report from Jay Panchal, M.D., shows that the 
veteran was treated for an abscess of the nasal wall.  

VA outpatient treatment reports, dated between 1997 and 1998, 
include reports, dated between May and September of 1997, 
which show that the veteran stated that he walked 11/2 miles 
per day, that he was a student and sat all day at a computer, 
and that he desired a special chair because of back pain.  A 
November 1997 report shows complaints of cysts on the inner 
thighs and a request for Cleocin.  On examination, multiple 
cysts on the groin, inner thighs and the arms were noted.  

A VA examination report, dated in October 1998, shows that 
the veteran complained of a history of a rash on his back and 
buttocks, and that he currently had large pustules and cysts 
on his buttocks, groin area, the backs of his legs, and 
sometimes on his back.  He stated that they were painful and 
tender, and that his wife had to lance them at times.  He 
reported that he used topical Cleocin.  On examination, there 
were multiple large pustules and nodules of the buttocks, 
perianal area, and down the back of the thighs, with a few on 
the right anterior thigh, somewhat sparing the inner inguinal 
folds.  There was no significant scarring, but there was 
inflammation.  There were multiple comedons on the back and 
multiple follicular-centered pustules on the backs of the 
legs.  There were three follicular-centered pustules on the 
forearms, bilaterally.  The assessment indicated that the 
veteran had cystic acne, described as acne vulgaris, and 
folliculitis on his lower back.  Oral medicine was 
recommended for the larger cysts.  

The medical evidence in this case includes a VA examination 
report, dated February 2001, which shows that a history of 
multiple pustules and boils on the legs and buttocks which 
later spread to the upper trunk and the posterior aspect of 
the neck.  He stated that he had been treated with 
antibacterial agents, and that he develops significant flare-
ups and worsening of his symptoms if he stops taking his 
medication or his topical antibiotics.  He complained of 
lesions that started as small pustules and slowly expanded 
into large draining cysts.  He complained that during flare-
ups, his symptoms interfered with his ability to walk long 
distances and sit for prolonged periods due to pain and 
drainage.  He reported that he was currently taking Keflex, 
500 milligrams (mg) b.i.d. (twice daily) and using topical 
Clindamycin, and that he was under moderate control at the 
time.  He stated that his face was clear on the day of the 
examination, and that it remained relatively clear with the 
use of his oral antibiotics.  On examination, there were 
multiple 0.5-1.0 centimeter (cm.) firm cysts with central 
punctuate, as well as multiple erythematous pustules of two 
to four millimeters (mm.) scattered over the buttocks and 
inner thighs.  There were also multiple punctuate scars from 
prior lesions.  There were a few similar lesions on the upper 
back as well as several small pustules and residual scars on 
the nape of the neck.  The face and arms were clear.  In the 
assessment, the examiner stated that the veteran had findings 
consistent with hidradenitis suppurativa under moderate 
control with Keflex and topical Clindamycin.  The examiner 
stated that this was an idiopathic disease of the aprocrine 
glands resulting in sterile pustule and cyst formation which 
becomes secondarily infected with skin flora.  The examiner 
stated that these patients require long-term antibiotics as 
well as meticulous wound care to drain the lesions when they 
become enlarged and painful.  He indicated that the veteran 
expressed concern about his self-esteem and his relations 
with his wife secondary to the nature of the lesions in the 
groin and buttock area.  The examiner stated that these 
lesions typically did cause limitation of function, most 
significantly walking and sitting, secondary to location and 
the pain caused by the lesions.  The examiner noted that 
there was no current cure for the disease and the veteran 
needed to remain on oral antibiotics and continue using 
multiple topical agents to maintain control of his symptoms.  

The claim for a rating in excess of 30 percent must be 
denied.  The most recent evidence is the February 2001 VA 
examination report, and this report is considered the most 
probative of the veteran's current condition.  See  
Francisco.  This report shows that the veteran is taking 
antibacterial agents and topical antibiotics, and that his 
skin disorders are productive of multiple 0.5-1.0 cm. firm 
cysts, as well as multiple erythematous pustules of 2-4 mm. 
scattered over the buttocks and inner thighs, with a few 
similar lesions on the upper back as well as several small 
pustules and residual scars on the nape of the neck.  There 
was no evidence of symptoms on his face or arms.  When this 
evidence is considered together with the other evidence of 
record, the Board finds that overall, the evidence does not 
show that the veteran has ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See DC 7806 (as in effect prior to 
August 30, 2002).  In addition,  the claims file does not 
contain any medical evidence to show that the veteran has 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or; that constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  See DC 7806 (as in effect August 30, 2002).  
Accordingly, the claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for acne vulgaris and 
folliculitis is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

